ATTACHMENT to secure rent under section 20, of the act of 1770. (Dig. 51.)
The plaintiff in this case filed an affidavit, that defendant was his tenant of a mill property, at a yearly rent of $150, which would be due on the last day of March, 1843; and that he did, on good grounds, believe, that the said tenant intended to leave this State, and would depart from the same before the rent would fall due; that there were not goods, c., of the tenant that could be attached, sufficient to secure said rent, and that the tenant did not intend to make any provision for the payment of said rent, (Dig. 366, 51,) and thereupon he issued a writ and had the defendant arrested.
Rogers, jr., now obtained a rule to show cause why the writ should not be quashed; stating, that he moved for the rule merely to bring on the hearing, as it was incumbent on the plaintiff to make out a case for an order on his client to give security. He referred toDig. 51, sec. 20; and Burrows vs.Dumphy, 2 Harr. Rep. 308.
The plaintiff was sworn, and stated that the tenant neglected his business, and lost the custom of the mill. He had heard reports of his going away. He had a lease on the mill for three years at $150 per year, payable at the end of the year. He said to a son of Adam Grubb, as witness understood, that if he did'nt get board he should go away.
Rogers, jr., for defendant. — A landlord taking this special remedy *Page 494 
ought to be held strictly to show his right to take these proceedings. In this case the defendant has a lease on this mill for three years, and the tenancy had but just commenced when the landlord, without any grounds now shown, caused his tenant to be arrested. He was bound at the return of the writ, to make out the grounds of his belief that the defendant was about to leave the State. He comes now without any proof, and himself swears only to a vague rumor derived from one boy, that the defendant meant to leave the mill, and not the county, or State. We now proffer the oath of the defendant that he had no intention of leaving the State. (See Burrows vs. Dumphy, 1 Harr. Rep. 308.)
The Court, without hearing the defendant's testimony, gave judgment against the plaintiff, and adjudged him to pay the defendant his costs, viz: the office and witnesses costs, sheriff's fees, and the appearance fee of the plaintiff's attorney. The legislature has given to a landlord a special remedy against his tenant, where he has grounds to believe an intention to leave the State. The plaintiff made oath before the prothonotary, and took out a writ and held the defendant to bail. He was bound to follow up that proceeding by showing to this court such a state of facts as would entitle him to an order for better security for the rent. He has failed to do so, and the court are of opinion that there was not a sufficient cause for demanding better security of the defendant.
Mr. Rogers moved the court for the allowance of "charges" under the act of assembly (Dig. 52,) in addition to the legal costs; which the court refused.